UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2011 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No x (If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g-3-2(b): 82.) MEXICAN STOCK EXCHANGE STOCK EXCHANGE CODE: TLEVISA QUARTER:04 YEAR:2010 GRUPO TELEVISA, S.A.B. BALANCE SHEETS AS OF DECEMBER 31, 2 (Thousands of Mexican Pesos) CONSOLIDATED AUDITED INFORMATION Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount % Amount % s01 TOTAL ASSETS s02 CURRENT ASSETS 44 54 s03 CASH AND AVAILABLE INVESTMENTS 15 24 s04 ACCOUNTS AND NOTES RECEIVABLE (NET) 13 15 s05 OTHER ACCOUNTS AND NOTES RECEIVABLE (NET) 3 3 s06 INVENTORIES 4 5 s07 OTHER CURRENT ASSETS 8 8 s08 LONG-TERM ASSETS 16 5 s09 ACCOUNTS AND NOTES RECEIVABLE (NET) 0 0 0 0 s10 INVESTMENTS IN SHARES OF NON-CONSOLIDATED SUBSIDIARIES, JOINT VENTURES AND ASSOCIATES 2 2 s11 OTHER INVESTMENTS 14 3 s12 PROPERTY, PLANT AND EQUIPMENT (NET) 28 26 s13 LAND AND BUILDINGS 12 14 s14 MACHINERY AND INDUSTRIAL EQUIPMENT 36 32 s15 OTHER EQUIPMENT 5 4 s16 ACCUMULATED DEPRECIATION 27 25 s17 CONSTRUCTION IN PROGRESS 2 2 s18 INTANGIBLE ASSETS AND DEFERRED CHARGES (NET) 8 9 s19 OTHER ASSETS 4 6 s20 TOTAL LIABILITIES s21 CURRENT LIABILITIES 17 15 s22 SUPPLIERS 9 8 s23 BANK LOANS 1 2 s24 STOCK MARKET LOANS 1 0 0 s103 OTHER LOANS WITH COST 1 0 s25 TAXES PAYABLE 2 1 s26 OTHER CURRENT LIABILITIES WITHOUT COST 5 4 s27 LONG-TERM LIABILITIES 55 53 s28 BANK LOANS 9 10 s29 STOCK MARKET LOANS 46 41 s30 OTHER LOANS WITH COST 0 1 s31 DEFERRED LIABILITIES 23 25 s32 OTHER NON-CURRENT LIABILITIES WITHOUT COST 5 7 s33 STOCKHOLDERS' EQUITY s34 NON-CONTROLLING INTEREST 13 14 s35 CONTROLLING INTEREST 87 86 s36 CONTRIBUTED CAPITAL 28 33 s79 CAPITAL STOCK 19 23 s39 PREMIUM ONISSUANCE OF SHARES 9 10 s40 CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES 0 0 0 0 s41 EARNED CAPITAL 59 53 s42 RETAINED EARNINGS AND CAPITAL RESERVES 69 62 s44 OTHER ACCUMULATED COMPREHENSIVE RESULT 2 2 s80 SHARES REPURCHASED BALANCE SHEETS BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED AUDITED INFORMATION Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount % Amount % s03 CASH AND SHORT-TERM INVESTMENTS s46 CASH s47 AVAILABLE INVESTMENTS 0 0 0 0 s07 OTHER CURRENT ASSETS s81 DERIVATIVE FINANCIAL INSTRUMENTS 0 0 0 s82 DISCONTINUED OPERATIONS 0 0 0 0 s83 OTHER s18 INTANGIBLE ASSETS AND DEFERRED CHARGES (NET) s48 DEFERRED EXPENSES (NET) 75 74 s49 GOODWILL 25 26 s51 OTHER 0 0 0 0 s19 OTHER ASSETS s85 DERIVATIVE FINANCIAL INSTRUMENTS 3 20 s50 DEFERRED TAXES 0 0 0 0 s104 BENEFITS TO EMPLOYEES 0 0 0 0 s86 DISCONTINUED OPERATIONS 0 0 0 0 s87 OTHER 97 80 s21 CURRENT LIABILITIES s52 FOREIGN CURRENCY LIABILITIES 48 38 s53 MEXICAN PESOS LIABILITIES 52 62 s26 OTHER CURRENT LIABILITIES WITHOUT COST s88 DERIVATIVE FINANCIAL INSTRUMENTS 2 0 0 s89 ACCRUED INTEREST 19 14 s68 PROVISIONS 0 0 0 0 s90 DISCONTINUED OPERATIONS 0 0 0 0 s58 OTHER CURRENT LIABILITIES 75 80 s105 BENEFITS TO EMPLOYEES 5 6 s27 LONG-TERM LIABILITIES s59 FOREIGN CURRENCY LIABILITIES 59 79 s60 MEXICAN PESOS LIABILITIES 41 21 s31 DEFERRED LIABILITIES s65 NEGATIVE GOODWILL 0 0 0 0 s67 OTHER s32 OTHER NON-CURRENT LIABILITIES WITHOUT COST s66 DEFERRED TAXES 17 31 s91 OTHER LIABILITIES IN RESPECT OF SOCIALINSURANCE 11 6 s92 DISCONTINUED OPERATIONS 0 0 0 0 s69 OTHER LIABILITIES 72 63 s79 CAPITAL STOCK s37 CAPITAL STOCK (NOMINAL) 24 24 s38 RESTATEMENT OF CAPITAL STOCK 76 76 s42 RETAINED EARNINGS AND CAPITAL RESERVES s93 LEGAL RESERVE 6 8 s43 RESERVE FOR REPURCHASE OF SHARES 0 0 0 0 s94 OTHER RESERVES 0 0 0 0 s95 RETAINED EARNINGS 72 71 s45 NET INCOME FOR THE YEAR 22 22 s44 OTHER ACCUMULATED COMPREHENSIVE RESULT s70 ACCUMULATED MONETARY RESULT 0 0 0 0 s71 RESULT FROM HOLDING NON-MONETARY ASSETS 0 0 0 0 s96 CUMULATIVE RESULT FROM FOREIGN CURRENCY TRANSLATION s97 CUMULATIVE RESULT FROM DERIVATIVE FINANCIAL INSTRUMENTS 0 s98 CUMULATIVE EFFECT OF DEFERRED INCOME TAXES 0 0 0 0 s100 OTHER BALANCE SHEETS OTHER CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED AUDITED INFORMATION Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount Amount s72 WORKING CAPITAL s73 PENSIONSAND SENIORITY PREMIUMS s74 EXECUTIVES (*) 41 39 s75 EMPLOYEES (*) s76 WORKERS (*) 0 0 s77 OUTSTANDING SHARES (*) s78 REPURCHASED SHARES (*) s101 RESTRICTED CASH 0 0 s102 NET DEBT OF NON CONSOLIDATED COMPANIES (*) THESE CONCEPTS ARE STATED IN UNITS. STATEMENTS OF INCOME FROM JANUARY 1 TO DECEMBER 31, 2 (Thousands of Mexican Pesos) CONSOLIDATED AUDITED INFORMATION Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount % Amount % r01 NET SALES r02 COST OF SALES 53 53 r03 GROSS PROFIT 47 47 r04 GENERAL EXPENSES 20 18 r05 OPERATING INCOME (LOSS) 27 29 r08 OTHER INCOME AND (EXPENSE), NET 0 r06 INTEGRAL RESULT OF FINANCING r12 EQUITYIN NET INCOME OF NON-CONSOLIDATED SUBSIDIARIES, JOINT VENTURES AND ASSOCIATES r48 NON-ORDINARY ITEMS 0 0 0 0 r09 INCOME BEFORE INCOME TAXES 20 19 r10 INCOME TAXES 6 6 r11 INCOME (LOSS) BEFORE DISCONTINUED OPERATIONS 15 13 r14 DISCONTINUED OPERATIONS 0 0 0 0 r18 CONSOLIDATED NET INCOME 15 13 r19 NONCONTROLLING INTEREST NET INCOME 1 1 r20 CONTROLLING INTEREST NET INCOME 13 11 STATEMENTS OF INCOME BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED AUDITED INFORMATION Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount % Amount % r01 NET SALES r21 DOMESTIC 87 85 r22 FOREIGN 13 15 r23 TRANSLATED INTO DOLLARS (***) 1 1 r08 OTHER INCOME AND (EXPENSE), NET r49 OTHER INCOME AND (EXPENSE), NET 95 98 r34 EMPLOYEES' PROFIT SHARING, CURRENT r35 EMPLOYEES' PROFIT SHARING, DEFERRED 1 0 r06 INTEGRAL RESULT OF FINANCING r24 INTEREST EXPENSE r42 GAIN (LOSS) ON RESTATEMENT OF UDI'S 0 0 0 0 r45 OTHER FINANCE COSTS 0 0 0 0 r26 INTEREST INCOME r46 OTHER FINANCIAL PRODUCTS 0 0 0 0 r25 FOREIGN EXCHANGE GAIN (LOSS), NET 15 30 r28 RESULT FROM MONETARY POSITION 0 0 0 0 r10 INCOME TAXES r32 INCOME TAX, CURRENT r33 INCOME TAX, DEFERRED (***) FIGURES IN THOUSANDS OF U.S. DOLLARS AT THE EXCHANGE RATE AS OF THE END OF THE LAST REPORTED QUARTER. STATEMENTS OF INCOME OTHER CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED AUDITED INFORMATION Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount Amount r36 TOTAL SALES r37 TAX RESULT FOR THE YEAR r38 NET SALES (**) r39 OPERATING INCOME (**) r40 CONTROLLING INTEREST NET INCOME (**) r41 NET CONSOLIDATED INCOME (**) r47 OPERATIVE DEPRECIATION AND AMORTIZATION (**)RESTATED INFORMATION FOR THE LAST TWELVE MONTHS. QUARTERLY STATEMENTS OF INCOME FROMOCTOBER 1 TODECEMBER 31, 2 (Thousands of Mexican Pesos) CONSOLIDATED AUDITED INFORMATION Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount % Amount % rt01 NET SALES rt02 COST OF SALES 52 53 rt03 GROSS PROFIT 48 47 rt04 GENERAL EXPENSES 20 19 rt05 INCOME (LOSS) AFTER GENERAL EXPENSES 28 28 rt08 OTHER INCOME AND (EXPENSE), NET rt06 INTEGRAL RESULT OF FINANCING rt12 EQUITYIN NET INCOME OF NON-CONSOLIDATED SUBSIDIARIES AND ASSOCIATES 0 rt48 NON-ORDINARY ITEMS 0 0 0 0 rt09 INCOME BEFORE INCOME TAXES 20 12 rt10 INCOME TAXES 3 6 rt11 INCOME (LOSS) BEFORE DISCONTINUED OPERATIONS 16 6 rt14 DISCONTINUED OPERATIONS 0 0 0 0 rt18 NET CONSOLIDATED INCOME 16 6 rt19 NET INCOME OF MINORITY INTEREST 1 rt20 NET INCOME OF MAJORITY INTEREST 16 8 QUARTERLY STATEMENTS OF INCOME BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED AUDITED INFORMATION Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount % Amount % rt01 NET SALES rt21 DOMESTIC 86 87 rt22 FOREIGN 14 13 rt23 TRANSLATED INTO DOLLARS (***) 1 1 rt08 OTHER INCOME AND (EXPENSE), NET rt49 OTHER INCOME AND (EXPENSE), NET 98 98 rt34 EMPLOYEES' PROFIT SHARING, CURRENT rt35 EMPLOYEES' PROFIT SHARING, DEFERRED 1 0 rt06 INTEGRAL RESULT OF FINANCING rt24 INTEREST EXPENSE rt42 GAIN (LOSS) ON RESTATEMENT OF UDI'S 0 0 0 0 rt45 OTHER FINANCE COSTS 0 0 0 0 rt26 INTEREST INCOME rt46 OTHER FINANCIAL PRODUCTS 0 0 0 0 rt25 FOREIGN EXCHANGE GAIN (LOSS), NET 12 43 rt28 RESULT FROM MONETARY POSITION 0 0 0 0 rt10 INCOME TAXES rt32 INCOME TAX, CURRENT rt33 INCOME TAX, DEFERRED (***) FIGURES IN THOUSANDS OF U.S. DOLLARS AT THE EXCHANGE RATE AS OF THE END OF THE LAST REPORTED QUARTER. QUARTERLY STATEMENTS OF INCOME OTHER CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED AUDITED INFORMATION Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount Amount rt47 OPERATIVE DEPRECIATION AND AMORTIZATION STATEMENTS OF CASH FLOWS (INDIRECT METHOD) MAIN CONCEPTS (Thousands of Mexican Pesos) Final Printing AUDITED INFORMATION CONSOLIDATED REF CONCEPTS CURRENT YEAR PREVIOUS YEAR E Amount Amount OPERATING ACTIVITIES e01 INCOME (LOSS) BEFORE INCOME TAXES e02 + (-) ITEMS NOT REQUIRING CASH e03 + (-) ITEMS RELATED TO INVESTING ACTIVITIES e04 + (-) ITEMS RELATED TO FINANCING ACTIVITIES e05 CASH FLOW BEFORE INCOME TAX e06 CASH FLOWS PROVIDED OR USED IN OPERATION e07 NET CASH FLOWS PROVIDED BY OPERATING ACTIVITIES INVESTING ACTIVITIES e08 NET CASH FLOWS FROM INVESTING ACTIVITIES e09 CASH IN EXCESS (REQUIRED) FOR FINANCING ACTIVITIES FINANCING ACTIVITIES e10 NET CASH FLOWS FROM FINANCING ACTIVITIES e11 NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS e12 TRANSLATION DIFFERENCES IN CASH AND CASH EQUIVALENTS e13 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD e14 CASH AND CASH EQUIVALENTS AT END OF PERIOD STATEMENTS OF CASH FLOWS (INDIRECT METHOD) ANALYSIS OF MAIN CONCEPTS (Thousands of Mexican Pesos) Final Printing AUDITED INFORMATION CONSOLIDATED REF CONCEPTS CURRENT YEAR PREVIOUS YEAR E Amount Amount e02 + (-) ITEMS NOT REQUIRING CASH e15 + ESTIMATES FOR THE PERIOD e16 + PROVISIONS FOR THE PERIOD - - e17 + (-) OTHER UNREALIZED ITEMS e03 + (-) ITEMS RELATED TO INVESTING ACTIVITIES e18 + DEPRECIATION AND AMORTIZATION FOR THE PERIOD * e19 (-) + GAIN OR LOSS ON SALE OF PROPERTY, PLANT AND EQUIPMENT - - e20 + IMPAIRMENT LOSS e21 (-) + EQUITY IN RESULTS OF ASSOCIATES AND JOINT VENTURES e22 (-) DIVIDENDS RECEIVED - - e23 (-) INTEREST INCOME - e24 (-) + OTHER ITEMS e04 + (-) ITEMS RELATED TO FINANCING ACTIVITIES e25 + ACCRUED INTEREST e26 + (-) OTHER ITEMS e06 CASH FLOWS PROVIDED OR USED IN OPERATION e27 + (-) DECREASE (INCREASE) IN ACCOUNTS RECEIVABLE e28 + (-) DECREASE (INCREASE) IN INVENTORIES e29 + (-) DECREASE (INCREASE) IN OTHER ACCOUNTS RECEIVABLE e30 + (-) INCREASE (DECREASE) IN SUPPLIERS e31 + (-) INCREASE (DECREASE) IN OTHER LIABILITIES e32 + (-) INCOME TAXES PAID OR RETURNED e08 NET CASH FLOWS FROM INVESTING ACTIVITIES e33 - PERMANENT INVESTMENT IN SHARES e34 + DISPOSITION OF PERMANENT INVESTMENT IN SHARES e35 -INVESTMENT IN PROPERTY, PLANT AND EQUIPMENT e36 + SALE OF PROPERTY, PLANT AND EQUIPMENT e37 -INVESTMENT IN INTANGIBLE ASSETS e38 + DISPOSITION OF INTANGIBLE ASSETS - - e39 - OTHER PERMANENT INVESTMENTS - - e40 + DISPOSITION OF OTHER PERMANENT INVESTMENTS - - e41 + DIVIDEND RECEIVED - - e42 + INTEREST RECEIVED - - e43 + (-) DECREASE (INCREASE) ADVANCES AND LOANS TO THIRD PARTS - - e44 + (-) OTHER ITEMS e10 NET CASH FLOWS FROM FINANCING ACTIVITIES e45 + BANK FINANCING e46 + STOCK MARKET FINANCING e47 + OTHER FINANCING - e48 (-) BANK FINANCING AMORTIZATION e49 (-) STOCK MARKET FINANCING AMORTIZATION - e50 (-) OTHER FINANCING AMORTIZATION e51 + (-) INCREASE (DECREASE) IN CAPITAL STOCK - - e52 (-) DIVIDENDS PAID - e53 + PREMIUM ON ISSUANCE OF SHARES - - e54 + CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES - - e55 - INTEREST EXPENSE e56 - REPURCHASE OF SHARES e57 + (-) OTHER ITEMS * IN CASE THIS AMOUNT IS DIFFERENT FROM THE R47 ACCOUNT, IT WILL HAVE TO EXPLAIN IN NOTES. STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY CONSOLIDATED AUDITED INFORMATION Final Printing CONCEPTS CONTRIBUTED CAPITAL EARNED CAPITAL NON-CONTROLLING INTEREST TOTAL STOCKHOLDERS' EQUITY CAPITAL STOCK ISSUED ADDITIONALPAID-IN CAPITAL RETAINED EARNINGS ACCUMULATED OTHER COMPREHENSIVE RESULT TOTAL CONTROLLING INTEREST RESERVES EARNINGS (LOSSES) TO APPLY RESULT FROM HOLDING NON-MONETARY ASSETS AND DEFERRED INCOME TAXES OTHER COMPREHENSIVE RESULT BALANCE AT DECEMBER 31, 2008 0 APPLICATION OF THE RESULT OF THE EXERCISE TO ACCUMULATED RESULTS 0 0 0 0 0 0 CONSTITUTION OF RESERVES 0 0 0 0 0 0 0 0 0 DIVIDENDS 0 0 0 0 0 0 SHARE CANCELLATION 0 0 0 0 0 0 REPURCHASE OF SHARES 0 0 0 0 0 0 RESERVE FOR THE ACQUISITION OF SHARES 0 0 0 0 0 0 0 0 0 (DECREASE) INCREASE IN PREMIUM ON ISSUANCE OF SHARES 0 0 0 0 0 0 0 0 0 (DECREASE) INCREASE IN NON-CONTROLLING INTEREST 0 0 0 0 0 0 0 COMPREHENSIVE INCOME (*) 0 0 0 - 0 BALANCE AT DECEMBER 31, 2009 0 RECLASSIFICATION INITIAL BALANCES RESULT FOR HOLDING OF MONETARY ASSETS AND DEFERRED TAX ON INCOME 0 0 0 0 0 0 0 0 0 APPLICATIONOF THE RESULT OF THE EXERCISE TO ACCUMULATED RESULTS 0 0 0 0 0 0 CONSTITUTION OF RESERVES 0 0 0 0 0 0 0 0 0 DIVIDENDS 0 0 0 0 0 0 0 0 0 SHARE CANCELLATION 0 0 0 0 0 0 0 0 0 REPURCHASE OF SHARES 0 0 0 0 0 0 RESERVE FOR THE ACQUISITION OF SHARES 0 0 0 0 0 0 0 0 0 (DECREASE) INCREASE IN PREMIUM ON ISSUANCE OF SHARES 0 0 0 0 0 0 0 0 0 (DECREASE) INCREASE IN NON-CONTROLLING INTEREST 0 0 0 0 0 0 0 COMPREHENSIVE INCOME (*) 0 0 0 0 0 BALANCE AT DECEMBER 31, 2010 0 (*) INCLUDES EARNED AND RECYCLED DATA PER SHARE CONSOLIDATED AUDITED INFORMATION Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR D Amount Amount d01 BASIC PROFIT PER ORDINARY SHARE (**) $ $ d02 BASIC PROFIT PER PREFERRED SHARE (**) $ $ d03 DILUTED PROFIT PER ORDINARY SHARE (**) $ $ d04 EARNINGS (LOSS) BEFORE DISCONTINUED OPERATIONS PER COMMON SHARE (**) $ $ d05 DISCONTINUED OPERATION EFFECT ON EARNING (LOSS) PER SHARE (**) $ $ d08 CARRYING VALUE PER SHARE $ $ d09 CASH DIVIDEND ACCUMULATED PER SHARE $ $ d10 DIVIDEND IN SHARES PER SHARE shares shares d11 MARKET PRICE TO CARRYING VALUE times times d12 MARKET PRICE TO BASIC PROFIT PER ORDINARY SHARE (**) times times d13 MARKET PRICE TO BASIC PROFIT PER PREFERRED SHARE (**) times times (**) TO CALCULATE THE DATA PER SHARE, USE THE NET INCOME FOR THE LAST TWELVE MONTHS. RATIOS CONSOLIDATED AUDITED INFORMATION Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR P YIELD p01 NET INCOME TO NET SALES % % p02 NET INCOME TO STOCKHOLDERS' EQUITY (**) % % p03 NET INCOME TO TOTAL ASSETS (**) % % p04 CASH DIVIDENDS TO PREVIOUS YEAR NET INCOME % % p05 RESULT FROM MONETARY POSITION TO NET INCOME % % ACTIVITY p06 NET SALES TO NET ASSETS (**) times times p07 NET SALES TO FIXED ASSETS (**) times times p08 INVENTORIES TURNOVER (**) times times p09 ACCOUNTS RECEIVABLE IN DAYS OF SALES 95 days days p10 PAID INTEREST TO TOTAL LIABILITIES WITH COST (**) % % LEVERAGE p11 TOTAL LIABILITIES TO TOTAL ASSETS % % p12 TOTAL LIABILITIES TO STOCKHOLDERS' EQUITY times times p13 FOREIGN CURRENCY LIABILITIES TO TOTAL LIABILITIES % % p14 LONG-TERM LIABILITIES TO FIXED ASSETS % % p15 OPERATING INCOME TO INTEREST PAID times times p16 NET SALES TO TOTAL LIABILITIES (**) times times LIQUIDITY p17 CURRENT ASSETS TO CURRENT LIABILITIES times times p18 CURRENT ASSETS LESS INVENTORY TO CURRENT LIABILITIES times times p19 CURRENT ASSETS TO TOTAL LIABILITIES times times p20 AVAILABLE ASSETS TO CURRENT LIABILITIES % % (**)FOR THESE RATIOS, THE DATA TAKE INTO CONSIDERATION THE LAST TWELVE MONTHS. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS CONSOLIDATED AUDITED INFORMATION Final Printing MEXICO CITY, D.F., MAY 3, 2011—GRUPO TELEVISA, S.A.B. (NYSE:TV; BMV: TLEVISA CPO; “TELEVISA” OR “THE COMPANY”), TODAY ANNOUNCED AUDITED RESULTS FOR FOURTH QUARTER AND FULL YEAR 2010. THE RESULTS HAVE BEEN PREPARED IN ACCORDANCE WITH MEXICAN FINANCIAL REPORTING STANDARDS (MEXICAN FRS). THE FOLLOWING INFORMATION SETS FORTH A CONDENSED CONSOLIDATED STATEMENT OF INCOME FOR THE YEARS ENDED DECEMBER 31, 2, IN MILLIONS OF MEXICAN PESOS, AS WELL AS THE PERCENTAGE OF NET SALES THAT EACH LINE REPRESENTS AND THE PERCENTAGE CHANGE WHEN COMPARING 2: CONSOLIDATED NET SALES CONSOLIDATED NET SALES INCREASED 10.5% TO PS.57,856.8 MILLION IN 2,352.5 MILLION IN 2009. THIS INCREASE WAS ATTRIBUTABLE TO REVENUE GROWTH ACROSS ALL OUR BUSINESS SEGMENTS WITH THE EXCEPTION OF PUBLISHING THAT UNDERWENT A RESTRUCTURING PROCESS. GROWTH WAS ESPECIALLY STRONG IN OUR TELECOM BUSINESSES. CONTROLLING INTEREST NET INCOME CONTROLLING INTEREST NET INCOME INCREASED 27.9% TO PS.7,683.4 MILLION IN 2,007.1 MILLION IN 2009. THE NET INCREASE OF PS.1,676.3 MILLION PRIMARILY REFLECTEDI) A PS.425.7 MILLION INCREASE IN OPERATING INCOME;II) A PS.1,197.7 MILLION DECREASE IN OTHER EXPENSE, NET; AND III) A PS.503.4 MILLION DECREASE IN EQUITY IN LOSSES OF AFFILIATES, NET. THESE FAVORABLE VARIANCES WERE OFFSET BY I) A PS.55.3 MILLION INCREASE IN INTEGRAL COST OF FINANCING; II) A PS.138.3 MILLION INCREASE IN INCOME TAXES; AND III) A PS.256.9 MILLION INCREASE IN NON-CONTROLLING INTEREST NET INCOME. FOURTH-QUARTER RESULTS AND FULL-YEAR RESULTS BY BUSINESS SEGMENT THE FOLLOWING INFORMATION PRESENTS FOURTH-QUARTER RESULTS ENDED DECEMBER 31, 2, AND FULL-YEAR RESULTS ENDED DECEMBER 31, 2, FOR EACH OF OUR BUSINESS SEGMENTS. RESULTS FOR THE FOURTH QUARTER 2 TELEVISION BROADCASTING FOURTH-QUARTER SALES INCREASED 2.1% TO PS.6,889.4 MILLION COMPARED WITH PS.6,746.5 MILLION IN THE SAME PERIOD OF 2009. FOUR OF THE TOP-FIVE RATED SHOWS TRANSMITTED IN MEXICO THROUGH BROADCAST TELEVISION DURING THE QUARTER WERE TRANSMITTED AND PRODUCED BY TELEVISA. FULL-YEAR SALES INCREASED 5.5% TO PS.22,750.1 MILLION COMPARED WITH PS.21,561.6 MILLION IN 2009, WHICH IS IN LINE WITH OUR GUIDANCE FOR THE YEAR. TELEVISA’S CONTENT CONTINUED TO OUTPERFORM WITH THE FINAL EPISODE OF THE NOVELA “SOY TU DUEÑA” BEING THE HIGHEST RATED PROGRAM TRANSMITTED IN MEXICO THROUGH BROADCAST TELEVISION DURING THE YEAR. ADDITIONALLY, NINE OF THE TOP-TEN RATED SHOWS ON OVER-THE-AIR TELEVISION IN MEXICO WERE TRANSMITTED BY TELEVISA. UPFRONT DEPOSITS REPRESENTED 78.3% OF REVENUES DURING THE YEAR AND THE REMAINING WERE SALES IN THE SPOT MARKET. THIS FIGURE COMPARES WITH 78.9% IN 2009. FOURTH-QUARTER OPERATING SEGMENT INCOME INCREASED 2.8% TO PS.3,438.2 MILLION COMPARED WITH PS.3,, AND THE MARGIN WAS 49.9%. FULL-YEAR OPERATING SEGMENT INCOME INCREASED 3.8% TO PS.10,714.3 MILLION COMPARED WITH PS.10,323.9 MILLION IN 2009; THE MARGIN WAS 47.1%. THE DECREASE IN MARGIN OF 80 BASIS POINTS WAS IN LINE WITH GUIDANCE AND IS PRIMARILY EXPLAINED BY THE TRANSMISSION DURING THE YEAR OF PROGRAMS PRODUCED AROUND THE SOCCER WORLD CUP AND THE SOCCER MATCHES, WHICH ARE LESS PROFITABLE THAN TELEVISA’S REGULAR PROGRAMMING. PAY TELEVISION NETWORKS FOURTH-QUARTER SALES INCREASED 15.7% TO PS., MAINLY DRIVEN BY THE SUCCESS OF OUR PAY-TV CHANNELS AND THE GROWTH IN PAY-TV PENETRATION IN MEXICO. FULL-YEAR SALES INCREASED 15% TO PS.3,146.2 MILLION COMPARED WITH PS.2,736.6 MILLION IN 2009. THE ANNUAL INCREASE WAS ACHIEVED IN SPITE OF A NEGATIVE TRANSLATION EFFECT OF FOREIGN-CURRENCY-DENOMINATED SALES; AND WAS DRIVEN BY HIGHER REVENUES FROM CHANNELS SOLD IN MEXICO AS WELL AS HIGHER ADVERTISING SALES, WHICH REPRESENTED IN 2010 22.7% OF SEGMENT REVENUE. AS OF DECEMBER 31, 2010, AND THROUGH OUR CABLE AND DTH AFFILIATES WORLDWIDE, OUR PAY TELEVISION NETWORKS BUSINESS REACHED 26 MILLION SUBSCRIBERS. SUBSCRIBERS ABROAD CARRY AN AVERAGE OF 3 TELEVISA PAY-TV CHANNELS EACH, WHILE SUBSCRIBERS IN MEXICO CARRY AN AVERAGE OF 11.4 TELEVISA PAY-TV CHANNELS EACH. SOME OF THE MOST SUCCESSFUL CHANNELS DURING THE YEAR INCLUDED “CLÁSICO TV” AND THE 2-HOUR DELAYED VERSION OF CHANNEL 2. ADDITIONALLY, DURING THE YEAR, TELEVISA SUCCESSFULLY ADDED TO ITS PORTFOLIO OF HIGH-DEFINITION CHANNELS “GOLDEN” AND “AMERICAN NETWORK”, AND LAUNCHED THE “TL NOVELA” CHANNEL IN BRAZIL. FOURTH-QUARTER OPERATING SEGMENT INCOME INCREASED 27.6% TO PS.514.2 MILLION COMPARED WITH PS., AND THE MARGIN INCREASED TO 59.9% MAINLY DUE TO THE ABSENCE OF AMORTIZATION COSTS RELATED TO THE TRANSMISSION OF THE 2 FULL-YEAR OPERATING SEGMENT INCOME DECREASED MARGINALLY 2.3% TO PS.1,,660.4 MILLION IN 2009, AND THE MARGIN WAS 51.6%. THIS DECREASE REFLECTS AN INCREASE IN COST OF SALES AND OPERATING EXPENSES, DRIVEN MAINLY BY INVESTMENTS MADE IN THE PRODUCTION AND LAUNCH OF TWO NEW CHANNELS. IN AUGUST 2-TV CHANNEL, TELEVISA DEPORTES NETWORK (“TDN”), WHICH CARRIED ON AN EXCLUSIVE BASIS TEN OF THE 64 GAMES OF THE 2, IN FEBRUARY 2, OUR 24-HOURS NEWS PAY-TV CHANNEL, WHICH AS OF SEPTEMBER 2-TO-AIR CHANNEL 4. PROGRAMMING EXPORTS FOURTH-QUARTER SALES INCREASED 32% TO PS.1,010.2 MILLION COMPARED WITH PS.765.4 MILLION IN THE SAME PERIOD OF 2009. THE ROYALTY FROM UNIVISION INCREASED 12.6% QUARTER OVER QUARTER. THE REST OF THE GROWTH WAS DRIVEN BY HIGHER REVENUE ABROAD, SPECIFICALLY IN BRAZIL. FULL-YEAR SALES INCREASED 8% TO PS.3,074.8 MILLION COMPARED WITH PS.2,845.9 MILLION IN 2009. THE ANNUAL INCREASE WAS ATTRIBUTABLE TO I) AN INCREASE IN ROYALTIES FROM UNIVISION, FROM US$$156.1 MILLION IN 2010; AND II)HIGHER PROGRAMMING SALES MAINLY IN EUROPE AS WELL AS HIGHER REVENUE FROM CO-PRODUCTIONS ABROAD. THIS INCREASE WAS PARTIALLY OFFSET BY A NEGATIVE TRANSLATION EFFECT ON FOREIGN-CURRENCY-DENOMINATED SALES AMOUNTING TO PS.160.2 MILLION. FOURTH-QUARTER OPERATING SEGMENT INCOME INCREASED 43.5% TO PS.543.9 MILLION COMPARED WITH PS.379.1 MILLION IN THE SAME PERIOD OF 2009, AND THE MARGIN REACHED A FOURTH-QUARTER RECORD HIGH OF 53.8%. FULL-YEAR OPERATING SEGMENT INCOME INCREASED 4.6% TO PS.1,503.6 MILLION COMPARED WITH PS.1,437.2 MILLION IN 2009, AND THE MARGIN WAS 48.9%. THESE RESULTS REFLECT HIGHER SALES THAT WERE PARTIALLY OFFSET BY HIGHER COST OF SALES AND OPERATING EXPENSES. PUBLISHING FOURTH-QUARTER SALES REACHED THE SAME LEVEL OF SALES AS IN 2009, TO PS.944.4 MILLION IN 2 FULL-YEAR SALES DECREASED 3.8% TO PS.3,229.6 MILLION COMPARED WITH PS.3,356.1 MILLION IN 2009. ADVERTISING SALES ABROAD INCREASED, BUT WERE IMPACTED BY A NEGATIVE TRANSLATION EFFECT ON FOREIGN-CURRENCY-DENOMINATED SALES WHICH PARTLY EXPLAINS THE DECREASE IN REVENUE. AS PART OF THE RESTRUCTURING OF THE BUSINESS, WHICH INCLUDED TAKING SOME MAGAZINES OFF THE MARKET, MAGAZINE CIRCULATION IN MEXICO WAS LOWER AND CONSEQUENTLY SO WAS ADVERTISING REVENUE. FOURTH-QUARTER OPERATING SEGMENT INCOME INCREASED PS.175.1 MILLION TO PS.176.2 MILLION COMPARED WITH PS.1.1 MILLION IN THE SAME PERIOD OF 2009, AND THE MARGIN REACHED 18.7%. FULL-YEAR OPERATING SEGMENT INCOME INCREASED 123% TO PS.425.3 MILLION COMPARED WITH PS.190.7 MILLION IN 2009, AND THE MARGIN IMPROVED TO 13.2%. THIS INCREASE REFLECTS I) LOWER PAPER AND PRINTING COSTS IN CONNECTION WITH THE RESTRUCTURING PROCESS; AND II) LOWER OPERATING EXPENSES DUE TO NON-RECURRENT CHARGES SUCH AS A DECREASE IN ALLOWANCES AND DOUBTFUL ACCOUNTS. SKY FOURTH-QUARTER SALES INCREASED 9% TO PS.2,874.7 MILLION COMPARED WITH PS.2,637.5 MILLION IN THE SAME PERIOD OF 2009. DURING THE QUARTER, SKY ADDED A TOTAL OF FULL-YEAR SALES INCREASED 12.4% TO PS.11,248.2 MILLION COMPARED WITH PS.10,005.2 MILLION IN 2009. THE ANNUAL INCREASE WAS DRIVEN BY SOLID GROWTH IN THE SUBSCRIBER BASE IN MEXICO EXPLAINED MAINLY BY THE SUCCESS OF SKY´S NEW LOW-COST OFFERINGS. ADDITIONALLY, SKY TRANSMITTED EXCLUSIVELY 24 MATCHES OF THE 2-PER-VIEW EVENT. AS OF DECEMBER 31, 2010, THE NUMBER OF GROSS ACTIVE SUBSCRIBERS INCREASED TO 3,044,028 (INCLUDING 149,), COMPARED WITH 1,959,722 (INCLUDING 144,) AS OF DECEMBER 31, 2009. SKY CLOSED THE QUARTER WITH MORE THAN FOURTH-QUARTER OPERATING SEGMENT INCOME INCREASED 11.3% TO PS.1,273.9 MILLION COMPARED WITH PS.1,144.3 MILLION IN THE SAME PERIOD OF 2009, AND THE MARGIN INCREASED TO 44.3% MAINLY DUE TO THE ABSENCE OF COSTS AMORTIZED RELATED TO THE EXCLUSIVE TRANSMISSION OF CERTAIN MATCHES OF THE 2 FULL-YEAR OPERATING SEGMENT INCOME INCREASED 13.3% TO PS.5,074.5 MILLION COMPARED WITH PS.4,478.8 MILLION IN 2009, AND THE MARGIN INCREASED TO 45.1%. THIS INCREASE REFLECTS HIGHER SALES AS WELL AS A REDUCTION IN THE AMOUNT OF COSTS AMORTIZED RELATED TO THE EXCLUSIVE TRANSMISSION OF CERTAIN 2 CABLE AND TELECOM FOURTH-QUARTER SALES INCREASED 19.4% TO PS.3,171.2 MILLION COMPARED WITH PS.2, FULL-YEAR SALES INCREASED 27.8% TO PS.11,814.2 MILLION COMPARED WITH PS.9,241.8 MILLION IN 2009. THIS INCREASE WAS ATTRIBUTABLE TO I) THE CONSOLIDATION OF CABLEVISION DE MONTERREY (“TVI”) STARTING OCTOBER 1, 2009, WHICH REPRESENTED INCREMENTAL SALES OF PS.1,463.5 MILLION; AND II) THE ADDITION OF MORE THAN 356,(RGUS) IN CABLEVISIÓN AND CABLEMÁS DURING THE YEAR DRIVEN MAINLY BY THE SUCCESS OF OUR COMPETITIVE TRIPLE-PLAY BUNDLES. DURING THE YEAR, CABLEVISIÓN, CABLEMÁS, AND BESTEL NET SALES INCREASED 15.7%, 11.3%, AND 15.4%, RESPECTIVELY. THE FOLLOWING INFORMATION SETS FORTH THE BREAKDOWN OF SUBSCRIBERS FOR EACH OF OUR THREE CABLE AND TELECOM SUBSIDIARIES AS OF DECEMBER 31, 2010: THE SUBSCRIBER BASE OF CABLEVISIÓN FOR VIDEO, BROADBAND AND TELEPHONY AS OF DECEMBER 31, 2010, AMOUNTED TO 668,985, 299,,441, RESPECTIVELY. THE SUBSCRIBER BASE OF CABLEMÁS FOR VIDEO, BROADBAND AND TELEPHONY AS OF DECEMBER 31, 2010, AMOUNTED TO 997,239, 360,,180, RESPECTIVELY. THE SUBSCRIBER BASE OF TVI FOR VIDEO, BROADBAND AND TELEPHONY AS OF DECEMBER 31, 2010, AMOUNTED TO 301,698, 147,,129, RESPECTIVELY. THE RGUS OF CABLEVISIÓN, CABLEMÁS AND TVI AS OF DECEMBER 31, 2010, AMOUNTED TO 1,158,583, 1,562,,095, RESPECTIVELY. FOURTH-QUARTER OPERATING SEGMENT INCOME INCREASED 39% TO PS.1,, AND THE MARGIN INCREASED TO 34.5%. BESTEL CONTRIBUTED TO THE MARGIN EXPANSION BY IMPROVING THE MIX OF THE SERVICES SOLD, DECREASING THE REVENUE SHARE OF LESS PROFITABLE SERVICES SUCH AS LONG DISTANCE CALLS. EXCLUDING BESTEL, THE MARGIN FOR THE CABLE OPERATIONS ALONE WAS, IN THE AGGREGATE, 37.7%, COMPARED WITH 33.7% DURING FOURTH-QUARTER 2009. FULL-YEAR OPERATING SEGMENT INCOME INCREASED 31.5% TO PS.3,907.2 MILLION COMPARED WITH PS.2,971.9 MILLION IN 2009, AND THE MARGIN INCREASED TO 33.1%. THESE RESULTS REFLECT CONTINUED GROWTH IN THE CABLE PLATFORMS AS WELL AS A POSITIVE TRANSLATION EFFECT ON FOREIGN-CURRENCY-DENOMINATED COSTS. THE MARGIN EXPANSION IS MAINLY EXPLAINED BY THE HOMOLOGATION OF ACCOUNTING CRITERIA BETWEEN TVI AND OUR OTHER CABLE PLATFORMS, RESULTING IN A POSITIVE EFFECT IN TVI’S MARGINS. THE FOLLOWING INFORMATION SETS FORTH THE BREAKDOWN OF REVENUES AND OPERATING SEGMENT INCOME, EXCLUDING CONSOLIDATION ADJUSTMENTS, FOR OUR FOUR CABLE AND TELECOM SUBSIDIARIES FOR THE YEAR: THE REVENUES OF 2ÓN, CABLEMÁS, TVI AND BESTEL AMOUNTED TO PS.3,910.2 MILLION, PS.4,065.2 MILLION, PS.1,854.5 MILLION AND PS.2,280.3 MILLION, RESPECTIVELY. THE OPERATING SEGMENT INCOME OF 2ÓN, CABLEMÁS, TVI AND BESTEL AMOUNTED TO PS.1,505.1 MILLION, PS.1,523.2 MILLION, PS.764.4 MILLION AND PS.318 MILLION, RESPECTIVELY. THESE RESULTS DO NOT INCLUDE CONSOLIDATION ADJUSTMENTS OF PS., WHICH ARE CONSIDERED IN THE CONSOLIDATED RESULTS OF CABLE AND TELECOM. OTHER BUSINESSES FOURTH-QUARTER SALES INCREASED 8.8% TO PS.1,043.8 MILLION COMPARED WITH PS.959.4 MILLION IN THE SAME PERIOD OF 2-FILM DISTRIBUTION BUSINESS. FULL-YEAR SALES INCREASED MARGINALLY 1.1% TO PS.3,812.3 MILLION COMPARED WITH PS.3,771.4 MILLION IN 2009. BUSINESSES THAT PERFORMED WELL INCLUDE GAMING, SOCCER, AND RADIO. THE RESULTS OF GAMING WERE DRIVEN BY THE CONTINUED SUCCESS OF THE SOCCER-RELATED LOTTERY GAME LAUNCHED IN JANUARY AND THE RADIO BUSINESS BENEFITED FROM SOCCER WORLD CUP ADVERTISING REVENUES. THESE FAVORABLE VARIANCES WERE OFFSET BY THE TERMINATION OF A DISTRIBUTION AGREEMENT WITH WARNER BROTHERS PICTURES IN DECEMBER 2009. FOURTH-QUARTER OPERATING SEGMENT LOSS DECREASED 50.9% TO A LOSS OF PS.107.1 MILLION COMPARED WITH A LOSS OF PS.218.2 MILLION IN THE SAME PERIOD OF 2009. FULL-YEAR OPERATING SEGMENT LOSS DECREASED 42.2% TO PS., REFLECTING A REDUCTION IN LOSSES IN OUR SOCCER, GAMING AND PUBLISHING DISTRIBUTION BUSINESSES, AS WELL AS AN INCREASE IN THE OPERATING INCOME OF OUR RADIO BUSINESS. INTERSEGMENT OPERATIONS INTERSEGMENT OPERATIONS FOR 2,218.6 MILLION AND PS.1,166.1 MILLION, RESPECTIVELY. CORPORATE EXPENSES SHARE-BASED COMPENSATION EXPENSE IN 2, RESPECTIVELY, AND WAS ACCOUNTED FOR AS CORPORATE EXPENSE. SHARE-BASED COMPENSATION EXPENSE IS MEASURED AT FAIR VALUE AT THE TIME THE EQUITY BENEFITS ARE GRANTED TO OFFICERS AND EMPLOYEES, AND IS RECOGNIZED OVER THE VESTING PERIOD. NON-OPERATING RESULTS OTHER EXPENSE, NET OTHER EXPENSE, NET, IN THE YEAR ENDED DECEMBER 31, 2010, INCLUDED EXPENSES RELATED TO FINANCIAL ADVISORY AND PROFESSIONAL SERVICES MAINLY ASSOCIATED WITH THE UNIVISION TRANSACTION, LOSS ON DISPOSITION OF PROPERTY AND EQUIPMENT, NON-RECURRING EXPENSES IN CONNECTION WITH THE REFINANCING OF DEBT IN OUR CABLE AND TELECOM SEGMENT, AND AN IMPAIRMENT ADJUSTMENT TO THE CARRYING VALUE OF GOODWILL OF A BUSINESS WITHIN OUR PUBLISHING SEGMENT. THESE EXPENSES WERE PARTIALLY OFFSET BY A NET GAIN ON DISPOSITION OF INVESTMENTS. OTHER EXPENSE, NET, DECREASED BY PS.1,197.7 MILLION, OR 67.9%, TO PS.567.2 MILLION FOR THE YEAR ENDED DECEMBER 31, 2010, COMPARED WITH PS.1,764.9 MILLION FOR THE YEAR ENDED DECEMBER 31, 2009. THIS DECREASE REFLECTED PRIMARILY A REDUCTION IN NON-CASH IMPAIRMENT ADJUSTMENTS TO THE CARRYING VALUE OF GOODWILL IN OUR CABLE AND TELECOM, TELEVISION BROADCASTING AND PUBLISHING SEGMENTS, AS WELL AS THE GAIN ON DISPOSITION OF INVESTMENTS IN SHARES, WHICH EFFECT WAS PARTIALLY OFFSET BY NON-RECURRING EXPENSES RELATED TO THE REFINANCING OF DEBT OF CABLEMÁS, AND INCREASES IN OTHER EXPENSES RELATED TO FINANCIAL ADVISORY AND PROFESSIONAL SERVICES AND THE DISPOSITION OF EQUIPMENT. INTEGRAL COST OF FINANCING THE NET EXPENSE ATTRIBUTABLE TO INTEGRAL COST OF FINANCING INCREASED BY PS.55.3 MILLION, OR 1.9%, TO PS.3,028.6 MILLION FOR THE YEAR ENDED DECEMBER 31, 2,973.3 MILLION FOR THE YEAR ENDED DECEMBER 31, 2009. THIS VARIANCE PRIMARILY REFLECTED I) A PS.478.9 MILLION INCREASE IN INTEREST EXPENSE, DUE MAINLY TO A HIGHER AVERAGE PRINCIPAL AMOUNT OF LONG-TERM DEBT IN 2010; AND II) A PS.5.9 MILLION DECREASE IN INTEREST INCOME EXPLAINED PRIMARILY BY A REDUCTION OF INTEREST RATES APPLICABLE TO CASH EQUIVALENTS AND TEMPORARY INVESTMENTS IN 2010. THESE UNFAVORABLE VARIANCES WERE OFFSET BY A PS.429.5 MILLION DECREASE IN FOREIGN EXCHANGE LOSS RESULTING PRIMARILY FROM THE FAVORABLE EFFECT OF A 5.5% APPRECIATION OF THE MEXICAN PESO AGAINST THE US DOLLAR IN 2, WHICH CHANGED FROM A NET US DOLLAR ASSET POSITION IN 2009. EQUITY IN LOSSES OF AFFILIATES, NET EQUITY IN LOSSES OF AFFILIATES, NET, DECREASED BY PS.503.4 MILLION, OR 70.4%, TO PS.211.9 MILLION IN 2, OUR 40.5% INTEREST IN A FREE-TO-AIR TELEVISION CHANNEL IN SPAIN. THIS DECREASE WAS PARTIALLY OFFSET BY THE ABSENCE OF EQUITY IN EARNINGS OF I) VOLARIS, AS WE DISPOSED OF THIS INVESTMENT IN THE THIRD QUARTER OF 2010; AND II) TVI, AS WE BEGAN CONSOLIDATING ITS ASSETS, LIABILITIES AND RESULT OF OPERATIONS IN OUR CONSOLIDATED FINANCIAL STATEMENTS EFFECTIVE IN THE FOURTH QUARTER OF 2009. EQUITY IN LOSSES OF AFFILIATES, NET, FOR THE YEAR ENDED DECEMBER 31, 2010, IS COMPRISED FOR THE MOST PARTOF THE EQUITY IN LOSS OF LA SEXTA, WHICH WAS PARTIALLY OFFSET BY THE EQUITY IN EARNINGS OF OTHER ASSOCIATES. INCOME TAXES INCOME TAXES INCREASED BY PS.138.3 MILLION, OR 4.4%, TO PS.3,,120.7 MILLION IN 2009. THIS INCREASE REFLECTED PRIMARILY A HIGHER INCOME TAX BASE, WHICH WAS PARTIALLY OFFSET BY A LOWER EFFECTIVE INCOME TAX RATE. NON-CONTROLLING INTEREST NET INCOME NON-CONTROLLING INTEREST NET INCOME INCREASED BY PS.256.9 MILLION, OR 44.6%, TO PS.832.5 MILLION IN 2010, FROM PS.575.6 MILLION IN 2009. THIS INCREASE PRIMARILY REFLECTED A HIGHER PORTION OF CONSOLIDATED NET INCOME ATTRIBUTABLE TO INTERESTS HELD BY NON-CONTROLLING STOCKHOLDERS IN OUR CABLE AND TELECOM AND SKY SEGMENTS. OTHER RELEVANT INFORMATION CAPITAL EXPENDITURES AND INVESTMENTS DURING 2010, WE INVESTED APPROXIMATELY US$1,, PLANT AND EQUIPMENT AS CAPITAL EXPENDITURES, INCLUDING APPROXIMATELY US$438.5 MILLION FOR OUR CABLE AND TELECOM SEGMENT, US$436.6 MILLION FOR OUR SKY SEGMENT, US$12.5 MILLION FOR OUR GAMING BUSINESS, AND US$123.4 MILLION FOR OUR TELEVISION BROADCASTING SEGMENT AND OTHER BUSINESSES. IN ADDITION, WE MADE LOANS IN THE FIRST HALF OF 2% INTEREST IN LA SEXTA IN THE AMOUNT OF €21.5 MILLION (PS.354.3 MILLION). OUR INVESTMENT IN PROPERTY, PLANT AND EQUIPMENT IN OUR CABLE AND TELECOM SEGMENT DURING 2$235.1 MILLION FOR CABLEVISIÓN, US$104.7 MILLION FOR CABLEMÁS, US$55.2 MILLION FOR TVI, AND US$43.5 MILLION FOR BESTEL. INCLUDED IN OUR FULL-YEAR REPORTED CAPITAL EXPENDITURES ARE CERTAIN NON-RECURRENT ITEMS SUCH AS US$143.5 MILLION RELATED TO BUILDING AND LAUNCHING DURING FIRST-QUARTER 2-TRANSPONDER SATELLITE (“IS-16”). ADDITIONALLY, CABLEVISION’S CAPITAL EXPENDITURES INCLUDE INVESTMENTS RELATED TO AN EXPANSION PROJECT: GRAND SLAM. ON DECEMBER 20, 2010, WE INVESTED US$1,, INC. ("BMP"), THE CONTROLLING COMPANY OF UNIVISION, IN EXCHANGE FOR A 5% EQUITY STAKE OF THE OUTSTANDING COMMON STOCK OF BMP AND US$1,%, THAT ARE INITIALLY CONVERTIBLE INTO A 30% EQUITY STAKE IN THE COMMON STOCK OF BMP, SUBJECT TO APPLICABLE LAWS AND REGULATIONS OF THE UNITED STATES, AS WELL AS CERTAIN OTHER CONDITIONS AGREED AMONG THE PARTIES. WE ALSO HAVE THE OPTION TO ACQUIRE AN ADDITIONAL 5% EQUITY STAKE IN BMP AT FAIR MARKET VALUE, SUBJECT TO CERTAIN LIMITATIONS ON THE EXERCISE OF THE OPTION. IN CONNECTION WITH THE INVESTMENT, WE SOLD OUR 50% INTEREST IN TUTV TO UNIVISION FOR THE AMOUNT OF US$55 MILLION. DEBT AND CAPITAL LEASE OBLIGATIONS THE TOTAL CONSOLIDATED DEBT AMOUNTED TO PS.47,964.8 MILLION AND PS.43,416.2 MILLION AS OF DECEMBER 31, 2, RESPECTIVELY, WHICH INCLUDED A CURRENT PORTION OF LONG-TERM DEBT IN THE AMOUNT OF PS.1,469.1 MILLION AND PS.1,433 MILLION, RESPECTIVELY. ADDITIONALLY, WE HAD CAPITAL LEASE OBLIGATIONS IN THE AMOUNT OF PS.629.8 MILLION AND PS.1,401.8 MILLION AS OF DECEMBER 31, 2, RESPECTIVELY, WHICH INCLUDED A CURRENT PORTION OF PS.280.1 MILLION AND PS.235.3 MILLION, RESPECTIVELY. AS OF DECEMBER 31, 2, OUR CONSOLIDATED NET DEBT POSITION (TOTAL DEBT LESS CASH AND CASH EQUIVALENTS, TEMPORARY INVESTMENTS, AND NONCURRENT HELD-TO-MATURITY AND AVAILABLE-FOR-SALE INVESTMENTS) WAS PS.12,717.3 MILLION AND PS.576.3 MILLION, RESPECTIVELY. THE AGGREGATE AMOUNT OF NON-CURRENT HELD-TO-MATURITY AND AVAILABLE-FOR-SALE INVESTMENTS AS OF DECEMBER 31, 2, WAS PS.3,858.1 MILLION AND PS.3,996.1 MILLION, RESPECTIVELY. IN OCTOBER 2010, WE ISSUED 7.38% NOTES (“CERTIFICADOS BURSÁTILES”) DUE 2(“BOLSA MEXICANA DE VALORES”) IN THE AGGREGATE PRINCIPAL AMOUNT OF PS.10,000 MILLION, WITH INTEREST PAYABLE SEMI-ANNUALLY. IN NOVEMBER 2010, CABLEMÁS, OUR MAJORITY-OWNED SUBSIDIARY, PREPAID ALL OF ITS OUTSTANDING GUARANTEED SENIOR NOTES AS WELL AS AN OUTSTANDING BANK LOAN FACILITY FOR AN AGGREGATE AMOUNT OF US$233 MILLION, INCLUDING ACCRUED INTEREST AND A PREMIUM. THIS REFINANCING OF THE DEBT OF CABLEMÁS WAS CARRIED OUT THROUGH A PS.2,ÁS BY A SUBSIDIARY OF US, WITH AN INTEREST RATE OF 9.30%, AND IS DUE IN NOVEMBER 2020. SHARES REPURCHASED AND OUTSTANDING DURING 2010, WE REPURCHASED APPROXIMATELY 25.5 MILLION CPOS IN THE AGGREGATE AMOUNT OF PS.1,274 MILLION. AS OF DECEMBER 31, 2, OUR SHARES OUTSTANDING AMOUNTED TO 325,,230.6 MILLION SHARES, RESPECTIVELY, AND OUR CPO EQUIVALENTS OUTSTANDING AMOUNTED TO 2,,796.8 MILLION CPO EQUIVALENTS, RESPECTIVELY. NOT ALL OF OUR SHARES ARE IN THE FORM OF CPOS. THE NUMBER OF CPO EQUIVALENTS IS CALCULATED BY DIVIDING THE NUMBER OF SHARES OUTSTANDING BY 117. AS OF DECEMBER 31, 2, THE GDS (GLOBAL DEPOSITARY SHARES) EQUIVALENTS OUTSTANDING AMOUNTED TO 555.6 MILLION AND 559.4 MILLION GDS EQUIVALENTS, RESPECTIVELY. THE NUMBER OF GDS EQUIVALENTS IS CALCULATED BY DIVIDING THE NUMBER OF CPO EQUIVALENTS BY FIVE. TELEVISION RATINGS AND AUDIENCE SHARE NATIONAL URBAN RATINGS AND AUDIENCE SHARE REPORTED BY IBOPE CONFIRM THAT, IN 2010, TELEVISA CONTINUED TO DELIVER STRONG RATINGS AND AUDIENCE SHARES. DURING WEEKDAY PRIME TIME (19:00 TO 23:00, MONDAY TO FRIDAY), AUDIENCE SHARE AMOUNTED TO 70.5%; IN PRIME TIME (16:00 TO 23:00, MONDAY TO SUNDAY), AUDIENCE SHARE AMOUNTED TO 68%; AND IN SIGN-ON TO SIGN-OFF (6:00 TO 24:00, MONDAY TO SUNDAY), AUDIENCE SHARE AMOUNTED TO 69.6%. ABOUT TELEVISA GRUPO TELEVISA, S.A.B., IS THE LARGEST MEDIA COMPANY IN THE SPANISH-SPEAKING WORLD BASED ON ITS MARKET CAPITALIZATION AND A MAJOR PARTICIPANT IN THE INTERNATIONAL ENTERTAINMENT BUSINESS. IT HAS INTERESTS IN TELEVISION PRODUCTION AND BROADCASTING, PRODUCTION OF PAY-TELEVISION NETWORKS, INTERNATIONAL DISTRIBUTION OF TELEVISION PROGRAMMING, DIRECT-TO-HOME SATELLITE SERVICES, CABLE TELEVISION AND TELECOMMUNICATION SERVICES, MAGAZINE PUBLISHING AND DISTRIBUTION, RADIO PRODUCTION AND BROADCASTING, PROFESSIONAL SPORTS AND LIVE ENTERTAINMENT, FEATURE-FILM PRODUCTION AND DISTRIBUTION, THE OPERATION OF A HORIZONTAL INTERNET PORTAL, AND GAMING. GRUPO TELEVISA ALSO OWNS AN UNCONSOLIDATED EQUITY STAKE IN LA SEXTA, A FREE-TO-AIR TELEVISION VENTURE IN SPAIN. DISCLAIMER THIS ANNEX CONTAINS FORWARD-LOOKING STATEMENTS REGARDING THE COMPANY’S RESULTS AND PROSPECTS. ACTUAL RESULTS COULD DIFFER MATERIALLY FROM THESE STATEMENTS. THE FORWARD-LOOKING STATEMENTS IN THIS ANNEX SHOULD BE READ IN CONJUNCTION WITH THE FACTORS DESCRIBED IN “ITEM 3. KEY INFORMATION – FORWARD-LOOKING STATEMENTS” IN THE COMPANY’S ANNUAL REPORT ON FORM 20-F, WHICH, AMONG OTHERS, COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE CONTAINED IN FORWARD-LOOKING STATEMENTS MADE IN THIS ANNEX AND IN ORAL STATEMENTS MADE BY AUTHORIZED OFFICERS OF THE COMPANY. READERS ARE CAUTIONED NOT TO PLACE UNDUE RELIANCE ON THESE FORWARD-LOOKING STATEMENTS, WHICH SPEAK ONLY AS OF THEIR DATES. THE COMPANY UNDERTAKES NO OBLIGATION TO PUBLICLY UPDATE OR REVISE ANY FORWARD-LOOKING STATEMENTS, WHETHER AS A RESULT OF NEW INFORMATION, FUTURE EVENTS OR OTHERWISE. FINANCIAL STATEMENT NOTES CONSOLIDATED AUDITED INFORMATION Final Printing GRUPO TELEVISA, S.A.B. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 (IN THOUSANDS OF MEXICAN PESOS, EXCEPT PER CPO AND PER SHARE AMOUNTS) 1.ACCOUNTING POLICIES: THESE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS OF GRUPO TELEVISA, S.A.B. (THE "COMPANY") AND ITS CONSOLIDATED ENTITIES (COLLECTIVELY, THE "GROUP"), AS OF DECEMBER 31, 2, AND FOR THE YEARS ENDED ON THOSE DATES, ARE UNAUDITED. IN THE OPINION OF MANAGEMENT, ALL ADJUSTMENTS (CONSISTING PRINCIPALLY OF NORMAL RECURRING ADJUSTMENTS) NECESSARY FOR A FAIR PRESENTATION OF THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS HAVE BEEN INCLUDED THEREIN. FOR PURPOSES OF THESE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS, CERTAIN INFORMATION AND DISCLOSURES, NORMALLY INCLUDED IN FINANCIAL STATEMENTS PREPARED IN ACCORDANCE WITH MEXICAN FINANCIAL REPORTING STANDARDS (“MEXICAN FRS”), HAVE BEEN CONDENSED OR OMITTED. THESE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SHOULD BE READ IN CONJUNCTION WITH THE GROUP'S CONSOLIDATED AND AUDITED FINANCIAL STATEMENTS AND NOTES THERETO FOR THE YEAR ENDED DECEMBER 31, 2010, WHICH INCLUDE, AMONG OTHER DISCLOSURES, THE GROUP'S MOST SIGNIFICANT ACCOUNTING POLICIES, WHICH HAVE BEEN APPLIED ON A CONSISTENT BASIS FOR THE YEAR ENDED DECEMBER 31, 2010. EFFECTIVE OCTOBER 1, 2009, THE GROUP BEGAN CONSOLIDATING THE ASSETS, LIABILITIES AND RESULTS OF OPERATIONS OF TELEVISIÓN INTERNACIONAL, S.A. DE C.V. AND SUBSIDIARIES (COLLECTIVELY, “TVI”) IN ITS CONSOLIDATED FINANCIAL STATEMENTS. BEFORE THAT DATE, THE GROUP ACCOUNTED FOR ITS INVESTMENT IN TVI BY APPLYING THE EQUITY METHOD. 2.PROPERTY, PLANT AND EQUIPMENT: PROPERTY, PLANT AND EQUIPMENT AS OF DECEMBER 31 CONSISTED OF: BUILDINGS Ps. Ps. BUILDING IMPROVEMENTS TECHNICAL EQUIPMENT SATELLITE TRANSPONDERS FURNITURE AND FIXTURES TRANSPORTATION EQUIPMENT COMPUTER EQUIPMENT LEASEHOLD IMPROVEMENTS ACCUMULATED DEPRECIATION ) ) LAND CONSTRUCTION AND PROJECTS IN PROGRESS Ps. Ps. DEPRECIATION CHARGED TO INCOME FOR THE YEARS ENDED DECEMBER 31, 2,697,,390,339, RESPECTIVELY. 3.LONG-TERM DEBT SECURITIES: AS OF DECEMBER 31, THE GROUP'S CONSOLIDATED SHORT-TERM AND LONG-TERM DEBT SECURITIES OUTSTANDING WERE AS FOLLOWS: LONG-TERM DEBT SECURITIES THOUSANDS OF U.S. DOLLARS MEXICAN PESOS THOUSANDS OF U.S. DOLLARS MEXICAN PESOS 8.0% SENIOR NOTES DUE 2011 (A) U.S.$ Ps. U.S.$ Ps. 6.0% SENIOR NOTES DUE 2018 (A) 6.625% SENIOR NOTES DUE 2025 (A) 8.5% SENIOR NOTES DUE 2032 (A) 8.49% SENIOR NOTES DUE 2037 (A) - - 9.375% SENIOR GUARANTEED NOTES DUE 2015 (B) - - 6.625% SENIOR NOTES DUE 2040 (A) 7.38%CEBUR DUE 2020 (C) - - - U.S.$ Ps. U.S.$ Ps. (A) THESE SENIOR NOTES ARE UNSECURED OBLIGATIONS OF THE COMPANY, RANK EQUALLY IN RIGHT OF PAYMENT WITH ALL EXISTING AND FUTURE UNSECURED AND UNSUBORDINATED INDEBTEDNESS OF THE COMPANY, AND ARE JUNIOR IN RIGHT OF PAYMENT TO ALL OF THE EXISTING AND FUTURE LIABILITIES OF THE COMPANY’S SUBSIDIARIES. INTEREST ON THE SENIOR NOTES DUE 2011, 2018, 2025, 2032, 2, INCLUDING ADDITIONAL AMOUNTS PAYABLE IN RESPECT OF CERTAIN MEXICAN WITHHOLDING TAXES, IS 8.41%, 6.31%, 6.97%, 8.94%, 8.93% AND 6.97% PER ANNUM, RESPECTIVELY, AND IS PAYABLE SEMI-ANNUALLY. THESE SENIOR NOTES MAY NOT BE REDEEMED PRIOR TO MATURITY, EXCEPT (I) IN THE EVENT OF CERTAIN CHANGES IN LAW AFFECTING THE MEXICAN WITHHOLDING TAX TREATMENT OF CERTAIN PAYMENTS ON THE SECURITIES, IN WHICH CASE THE SECURITIES WILL BE REDEEMABLE, AS A WHOLE BUT NOT IN PART, AT THE OPTION OF THE COMPANY; AND (II) IN THE EVENT OF A CHANGE OF CONTROL, IN WHICH CASE THE COMPANY MAY BE REQUIRED TO REDEEM THE SECURITIES AT 101% OF THEIR PRINCIPAL AMOUNT. ALSO, THE COMPANY MAY, AT ITS OWN OPTION, REDEEM THE SENIOR NOTES DUE 2018, 2025, 2, IN WHOLE OR IN PART, AT ANY TIME AT A REDEMPTION PRICE EQUAL TO THE GREATER OF THE PRINCIPAL AMOUNT OF THESE SENIOR NOTES OR THE PRESENT VALUE OF FUTURE CASH FLOWS, AT THE REDEMPTION DATE, OF PRINCIPAL AND INTEREST AMOUNTS OF THE SENIOR NOTES DISCOUNTED AT A FIXED RATE OF COMPARABLE U.S. OR MEXICAN SOVEREIGN BONDS. THE AGREEMENT OF THESE SENIOR NOTES CONTAINS COVENANTS THAT LIMIT THE ABILITY OF THE COMPANY AND CERTAIN RESTRICTED SUBSIDIARIES ENGAGED IN TELEVISION BROADCASTING, PAY TELEVISION NETWORKS AND PROGRAMMING EXPORTS TO INCUR OR ASSUME LIENS, PERFORM SALE AND LEASEBACK TRANSACTIONS, AND CONSUMMATE CERTAIN MERGERS, CONSOLIDATIONS AND SIMILAR TRANSACTIONS. ALL OF THESE SENIOR NOTES DUE 2011, 2018, 2025, 2032, 2 (B) THESE SENIOR GUARANTEED NOTES WERE UNSECURED OBLIGATIONS OF CABLEMÁS AND ITS RESTRICTED SUBSIDIARIES AND WERE GUARANTEED BY SUCH RESTRICTED SUBSIDIARIES, RANKED EQUALLY IN RIGHT OF PAYMENT WITH ALL EXISTING AND FUTURE UNSECURED AND UNSUBORDINATED INDEBTEDNESS OF CABLEMÁS AND ITS RESTRICTED SUBSIDIARIES, AND WERE JUNIOR IN RIGHT OF PAYMENT TO ALL OF THE EXISTING AND FUTURE SECURED INDEBTEDNESS OF CABLEMÁS AND ITS RESTRICTED SUBSIDIARIES TO THE EXTENT OF THE VALUE OF THE ASSETS SECURING SUCH INDEBTEDNESS. INTEREST ON THESE SENIOR NOTES, INCLUDING ADDITIONAL AMOUNTS PAYABLE IN RESPECT OF CERTAIN MEXICAN WITHHOLDING TAXES, WAS 9.858%, AND WAS PAYABLE SEMI-ANNUALLY.IN NOVEMBER 2010, THESE GUARANTEED SENIOR NOTES WERE PREPAID BY CABLEMÁS AT A REDEMPTION PRICE OF 104.688% PLUS ACCRUED INTEREST IN THE AGGREGATE AMOUNT OF U.S.$183 MILLION (PS.2,256,716) (SEE NOTE 14). (C) IN OCTOBER 2010, THE COMPANY ISSUED 7.38% NOTES (“CERTIFICADOS BURSÁTILES”) DUE 2(“BOLSA MEXICANA DE VALORES”) IN THE AGGREGATE PRINCIPAL AMOUNTOF PS.10,000,000. INTEREST ON THESE NOTES IS PAYABLE SEMI-ANNUALLY. THE COMPANY MAY, AT ITS OWNOPTION, REDEEM THESE NOTES, IN WHOLE OR IN PART, AT ANY INTEREST PAYMENT DATE AT A REDEMPTIONPRICE EQUAL TO THE GREATER OF THE PRINCIPAL AMOUNT OF THE OUTSTANDING NOTES OR THE PRESENTVALUE OF FUTURE CASH FLOWS, AT THE REDEMPTION DATE, OF PRINCIPAL AND INTEREST AMOUNTS OF THENOTES DISCOUNTED AT A FIXED RATE OF COMPARABLE MEXICAN SOVEREIGN BONDS. THE AGREEMENT OF THESE NOTES CONTAINS COVENANTS THAT LIMIT THE ABILITY OF THE COMPANY AND CERTAIN RESTRICTEDSUBSIDIARIES ENGAGED IN TELEVISION BROADCASTING, PAY TELEVISION NETWORKS AND PROGRAMMINGEXPORTS TO INCUR OR ASSUME LIENS, PERFORM SALE AND LEASEBACK TRANSACTIONS, ANDCONSUMMATE CERTAIN MERGERS, CONSOLIDATIONS AND SIMILAR TRANSACTIONS. 4.CONTINGENCIES: IN DECEMBER 2010, THE COMPANY AND UNIVISION COMMUNICATIONS INC. (“UNIVISION”) ANNOUNCED THE COMPLETION OF CERTAIN AGREEMENTS BY WHICH, AMONG OTHER TRANSACTIONS, THE GROUP MADE AN INVESTMENT IN BROADCASTING MEDIA PARTNERS, INC. (“BMP”), THE CONTROLLING COMPANY OF UNIVISION, AND THE PROGRAM LICENSE AGREEMENT (“PLA”) BETWEEN TELEVISA AND UNIVISION WAS AMENDED AND EXTENDED. AS A RESULT OF THESE AGREEMENTS, A COUNTERCLAIM FILED BY UNIVISION IN OCTOBER 2006, WHEREBY IT SOUGHT A JUDICIAL DECLARATION THAT ON OR AFTER DECEMBER 19, 2006, PURSUANT TO THE PLA, TELEVISA MAY NOT TRANSMIT OR PERMIT OTHERS TO TRANSMIT ANY TELEVISION PROGRAMMING INTO THE UNITED STATES BY MEANS OF THE INTERNET, WAS DISMISSED. THERE ARE OTHER LEGAL ACTIONS AND CLAIMS PENDING AGAINST THE COMPANY, WHICH ARE FILED IN THE ORDINARY COURSE OF BUSINESS. IN THE OPINION OF THE COMPANY’S MANAGEMENT, NONE OF THESE ACTIONS ARE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY’S FINANCIAL POSITION OR RESULTS OF OPERATIONS; HOWEVER, WE ARE UNABLE TO PREDICT THE OUTCOME OF ANY OF THESE LEGAL ACTIONS. 5.STOCKHOLDERS' EQUITY: THE COMPANY’S CAPITAL STOCK AS OF DECEMBER 31 IS ANALYZED AS FOLLOWS: NOMINAL Ps. Ps. CUMULATIVE INFLATION ADJUSTMENT (A) TOTAL CAPITAL STOCK Ps. Ps. (A) THE COMPANY DISCONTINUED RECOGNIZING THE EFFECTS OF INFLATION ON FINANCIAL INFORMATION ON JANUARY 1, 2008, IN ACCORDANCE WITH MEXICAN FRS. IN APRIL 2009, THE COMPANY’S STOCKHOLDERS APPROVED (I) THE PAYMENT OF A DIVIDEND FOR AN AGGREGATE AMOUNT OF UP TO PS.5,204,575, WHICH CONSISTED OF PS.1.75 PER CPO AND PS.0.014957264, NOT IN THE FORM OF A CPO, WHICH WAS PAID IN CASH IN MAY 2,183,020; AND (II) THE CANCELLATION OF APPROXIMATELY 1,421.2 MILLION SHARES OF CAPITAL STOCK IN THE FORM OF APPROXIMATELY 12.1 MILLLION CPOS, WHICH WERE REPURCHASED BY THE COMPANY IN 2008. IN DECEMBER 2009, THE COMPANY’S STOCKHOLDERS APPROVED THE PAYMENT OF A DIVIDEND FOR AN AGGREGATE AMOUNT OF UP TO PS.4,000,000, WHICH CONSISTED OF PS.1.35 PER CPO AND PS.0.011538461, NOT IN THE FORM OF A CPO, WHICH WAS PAID IN CASH IN DECEMBER 2,980,837. AS OF DECEMBER 31, 2010, THE NUMBER OF SHARES ISSUED, REPURCHASED AND OUTSTANDING IS PRESENTED AS FOLLOWS: ISSUED REPURCHASED OUTSTANDING SERIES “A” SHARES SERIES “B” SHARES SERIES “D” SHARES SERIES “L” SHARES THE COMPANY’S SHARES REPURCHASED BY THE COMPANY, AND THE COMPANY’S SHARES HELD BY A TRUST IN CONNECTION WITH THE COMPANY’S LONG-TERM RETENTION PLAN, ARE PRESENTED AS A CHARGE TO THE CONTROLLING INTEREST STOCKHOLDERS’ EQUITY, AS OF DECEMBER 31, 2010,AS FOLLOWS: SERIES “A”, “B”, “D”, AND “L” SHARES IN THE FORM OF CPOS NOT IN THE FORM OF CPOS TOTAL NET COST REPURCHASE PROGRAM (1) - PS. HELD BY A COMPANY’S SUBSIDIARY TRUST(2) HELD BY A COMPANY’S TRUST (3) ADVANCES FOR ACQUISITION OF SHARES (4) - - - PS. DURING THE YEAR ENDED DECEMBER 31, 2010, THE COMPANY REPURCHASED 2,986,635,,526,800 CPOS, IN THE AGGREGATE AMOUNT OF PS.1,274,022. IN THE SECOND QUARTER 2009, THIS SPECIAL PURPOSE TRUST WAS DESIGNATED, TOGETHER WITH ALL OF ITS REMAINING COMPANY SHARES, AS AN ADDITIONAL TRUST FOR THE COMPANY’S LONG-TERM RETENTION PLAN. IN JANUARY 2,608,102,,744,’S LONG-TERM RETENTION PLAN, IN THE AMOUNT OF PS.88,652. DURING THE YEAR ENDED DECEMBER 31, 2010,THIS TRUST ACQUIRED 829,050,,085,900 CPOS, IN THE AMOUNT OF PS.355,357. IN CONNECTION WITH THE COMPANY’S LONG-TERM RETENTION PLAN. THE GROUP ACCRUED IN THE CONTROLLING INTEREST STOCKHOLDERS’ EQUITY A SHARE-BASED COMPENSATION EXPENSE OF PS.556,, 2010, WHICH AMOUNT WAS REFLECTED IN CONSOLIDATED OPERATING INCOME AS ADMINISTRATIVE EXPENSE (SEE NOTE 11). 6. REPURCHASE OF SHARES: NO RESERVE FOR REPURCHASE OF SHARES WAS OUTSTANDING AS OF DECEMBER 31, 2010. IN ACCORDANCE WITH THE MEXICAN SECURITIES LAW, ANY AMOUNT OF SHARES REPURCHASED AND HELD BY THE COMPANY SHOULD BE RECOGNIZED AS A CHARGE TO STOCKHOLDERS' EQUITY, AND ANY CANCELLATION OF SHARES REPURCHASED SHOULD BE RECOGNIZED AS A REDUCTION OF THE COMPANY'S CAPITAL STOCK ISSUED FOR AN AMOUNT PROPORTIONATE TO THE SHARES CANCELLED. 7. INTEGRAL RESULT OF FINANCING: INTEGRAL RESULT OF FINANCING FOR THE YEARS ENDED DECEMBER 31 CONSISTED OF: INTEREST EXPENSE (1) Ps. Ps. INTEREST INCOME ) ) FOREIGN EXCHANGE LOSS, NET (2) Ps. Ps. INTEREST EXPENSE INCLUDES IN 2,,242, RESPECTIVELY. FOREIGN EXCHANGE LOSS, NET, INCLUDES IN 2,,621, RESPECTIVELY. 8.DEFERRED TAXES: THE DEFERRED INCOME TAX LIABILITY AS OF DECEMBER 31 WAS DERIVED FROM: ASSETS: ACCRUED LIABILITIES Ps. Ps. GOODWILL TAX LOSS CARRYFORWARDS ALLOWANCE FOR DOUBTFUL ACCOUNTS CUSTOMER ADVANCES OTHER ITEMS LIABILITIES: INVENTORIES ) ) PROPERTY, PLANT AND EQUIPMENT, NET ) ) OTHER ITEMS ) ) TAX LOSSES OF SUBSIDIARIES, NET ) DEFERRED INCOME TAX OF MEXICAN COMPANIES DEFERRED TAX OF FOREIGN SUBSIDIARIES ASSETS TAX VALUATION ALLOWANCE ) ) FLAT RATE BUSINESS TAX DIVIDENDS DISTRIBUTED AMONG GROUP’S ENTITIES ) ) DEFERRED TAX LIABILITY Ps. ) Ps. ) DEFERRED TAX LIABILITYCURRENT PORTION Ps. ) Ps. ) DEFERRED TAX LIABILITYLONG-TERM ) 9. DISCONTINUED OPERATIONS: NO DISCONTINUED OPERATIONS, AS DEFINED BY MEXICAN FRS BULLETIN C-15, IMPAIRMENT IN THE VALUE OF LONG-LIVED ASSETS AND THEIR DISPOSAL, WERE RECOGNIZED IN INCOME FOR THE YEARS ENDED DECEMBER 31, 2 10.QUARTERLY NET RESULTS: THE QUARTERLY NET RESULTS FOR THE YEAR ENDED DECEMBER 31, 2: QUARTER ACCUMULATED QUARTER 1 / 10 Ps. Ps. 2 / 10 3 / 10 4 / 10 11.INFORMATION BY SEGMENTS: INFORMATION BY SEGMENTS FOR THE YEARS ENDED DECEMBER 31, 2: TOTAL REVENUES INTERSEGMENT REVENUES CONSOLIDATED REVENUES SEGMENT INCOME (LOSS) 2010: TELEVISION BROADCASTING Ps. Ps. Ps. Ps. PAY TELEVISION NETWORKS PROGRAMMING EXPORTS PUBLISHING SKY CABLE AND TELECOM OTHER BUSINESSES ) SEGMENTS TOTALS RECONCILIATION TO CONSOLIDATED AMOUNTS: ELIMINATIONS AND CORPORATE EXPENSES ) ) - ) DEPRECIATION AND AMORTIZATION EXPENSE - - - ) CONSOLIDATED TOTAL Ps. Ps. - Ps. Ps. 2009: TELEVISION BROADCASTING Ps. Ps. Ps. Ps. PAY TELEVISION NETWORKS PROGRAMMING EXPORTS PUBLISHING SKY CABLE AND TELECOM OTHER BUSINESSES ) SEGMENT TOTALS RECONCILIATION TO CONSOLIDATED AMOUNTS: ELIMINATIONS AND CORPORATE EXPENSES ) ) - ) DEPRECIATION AND AMORTIZATION EXPENSE - - - ) CONSOLIDATED TOTAL Ps. Ps. - Ps. Ps. CONSOLIDATED TOTALS REPRESENT CONSOLIDATED OPERATING INCOME. 12.INVESTMENT AND DISPOSITION: IN THE FIRST HALF OF 2010, THE GROUP MADE SHORT-TERM LOANS IN CONNECTION WITH ITS 40.5% INTEREST IN LA SEXTA IN THE AGGREGATE AMOUNT OF €21.5 MILLION (PS.354,942). IN FEBRUARY 2011, THESE LOANS WERE CAPITALED BY THE COMPANY AS INVESTMENT IN LA SEXTA AND THE COMPANY’S PERCENTAGE OWNERSHIP IN LA SEXTA INCREASED FROM 40.5% TO 40.8%. IN JULY 2010, THE GROUP SOLD ITS 25% INTEREST IN VOLARIS FOR A TOTAL CONSIDERATION IN CASH OF U.S.$80.6 MILLION (PS.1,042,836). THE GROUP’S TOTAL CAPITAL CONTRIBUTIONS MADE IN VOLARIS SINCE OCTOBER 2$49.5 MILLION (PS.574,884). 13. OTHER STOCKHOLDERS TRANSACTIONS: IN FEBRUARY 2009, THE GROUP’S CONTROLLING INTEREST IN THE OUTSTANDING EQUITY OF CABLEMÁS INCREASED FROM 54.5% TO 58.3%, AS A RESULT OF A CAPITAL CONTRIBUTION MADE BY A COMPANY SUBSIDIARY AND THE DILUTION OF THE NONCONTROLLING INTEREST IN CABLEMÁS. IN APRIL 2009, THE HOLDING COMPANIES OF THE SKY SEGMENT PAID A DIVIDEND TO ITS EQUITY OWNERS IN THE AGGREGATE AMOUNT OF Ps.2,000,000, OF WHICH PS.826, IN JUNE 2009, THE STOCKHOLDERS OF EMPRESAS CABLEVISIÓN, S.A.B. DE C.V. MADE A CAPITAL CONTRIBUTION IN CASH TO INCREASE THE CAPITAL STOCK OF THIS COMPANY SUBSIDIARY IN THE AGGREGATE AMOUNT OF PS.3,699,652, OF WHICH PS.1,811, IN NOVEMBER 2009, THE HOLDING COMPANIES OF THE SKY SEGMENT PAID A DIVIDEND TO ITS EQUITY OWNERS IN THE AGGREGATE AMOUNT OF Ps.750,000, OF WHICH PS.310, IN FEBRUARY 2010, THE HOLDING COMPANIES OF THE SKY SEGMENT PAID A DIVIDEND TO ITS EQUITY OWNERS IN THE AGGREGATE AMOUNT OF PS.500,000, OF WHICH PS.206, IN MARCH 2011, THE GROUP INCREASED ITS INTEREST IN CABLEMÁS FROM 58.3% TO 90.8% AS A RESULT OF A CAPITAL CONTRIBUTION MADEBY A SUBSIDIARY OF THE COMPANY, AND THE DILUTION OF THE NON-CONTROLLING INTEREST IN CABLEMÁS. 14. FINANCING TRANSACTIONS: IN MARCH 2009, THE COMPANY ENTERED INTO A PURCHASE AGREEMENT WITH THE HOLDER OF A U.S.$80 MILLION NON-INTEREST BEARING PROMISSORY NOTE PAYABLE ISSUED BY A COMPANY SUBSIDIARY WITH A MATURITY IN AUGUST 2009. IN MAY 2009, THE COMPANY REPAID A BANK LOAN AT ITS MATURITY IN THE PRINCIPAL AMOUNT OF PS.1,162,460. IN NOVEMBER 2009, THE COMPANY ISSUED 6.625% SENIOR NOTES DUE 2$600 MILLION (SEE NOTE 3). IN APRIL AND OCTOBER 2010, THE COMPANY REPAID AT ITS MATURITY A PORTION OF A BANK LOAN IN THE PRINCIPAL AMOUNT OF PS.1,000,000. IN THE THIRD QUARTER OF 2-TERM LOAN WITH A MEXICAN FINANCIAL INSTITUTION IN THE PRINCIPAL AMOUNT OF PS.150,000, AND REPAID A BANK LOAN IN THE PRINCIPAL AMOUNT OF PS.50,000. IN OCTOBER 2010, THE COMPANY ISSUEDPS.10,000,000AGGREGATE PRINCIPAL AMOUNT OF 7.38% NOTES DUE 2020, THROUGH THE MEXICAN STOCK EXCHANGE (SEE NOTE 3). IN NOVEMBER 2010, CABLEMÁS, A MAJORITY-OWNED SUBSIDIARY OF THE COMPANY, PREPAID ALL OF ITS OUTSTANDING GUARANTEED SENIOR NOTES AS WELL AS AN OUTSTANDING BANK LOAN FACILITY FOR AN AGGREGATE AMOUNT OF U.S.$233 MILLION, INCLUDING ACCRUED INTEREST AND A PREMIUM. THIS REFINANCING OF THE DEBT OF CABLEMÁS WAS CARRIED OUT THROUGH A PS.2,500,ÁS BY A SUBSIDIARY OF THE COMPANY, WITH AN INTEREST RATE OF 9.30% AND IS DUE IN NOVEMBER 2020 (SEE NOTE 3). 15. UNIVISION: ON DECEMBER 20, 2010, THE GROUP INVESTED U.S.$1,, INC. (“BMP”), THE CONTROLLING COMPANY OF UNIVISION, IN EXCHANGE FOR A 5% EQUITY STAKE OF THE OUTSTANDING COMMON STOCK OF BMP AND U.S.$1,%, THAT ARE INITIALLY CONVERTIBLE INTO A 30% EQUITY STAKE IN THE COMMON STOCK OF BMP, SUBJECT TO APPLICABLE LAWS AND REGULATIONS OF THE UNITED STATES, AS WELL AS CERTAIN OTHER CONDITIONS AGREED AMONG THE PARTIES. THE GROUP HAS THE OPTION TO ACQUIRE AN ADDITIONAL 5% EQUITY STAKE IN BMP AT FAIR MARKET VALUE, SUBJECT TO CERTAIN LIMITATIONS ON THE EXERCISE OF THE OPTION. IN CONNECTION WITH THE INVESTMENT, THE GROUP SOLD ITS 50% INTEREST IN TUTV TO UNIVISION FOR THE AMOUNT OF U.S.$55 MILLION. 16. OTHER TRANSACTIONS: ON FEBRUARY 15, 2010, THE COMPANY AND NII HOLDINGS, INC. ANNOUNCED THAT THEY SIGNED AN AGREEMENT UNDER WHICH, AMONG OTHER TRANSACTIONS, THE GROUP WOULD INVEST U.S.$1,% EQUITY STAKE IN COMUNICACIONES NEXTEL DE MÉXICO, S.A. DE C.V. (“NEXTEL MEXICO”), AS FOLLOWS: U.S.$1,’S INVESTMENT AND OTHER TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WERE CONDITIONED UPON NEXTEL MEXICO AND THE GROUP CONSORTIUM BEING AWARDED LICENSES TO USE SPECIFIED AMOUNTS OF SPECTRUM IN THE UPCOMING SPECTRUM AUCTIONS IN MEXICO, AND OTHER CUSTOMARY CLOSING CONDITIONS. IN OCTOBER, 2010, THE COMPANY AND NII HOLDINGS, INC. ANNOUNCED THAT THEY HAD MUTUALLY AGREED TO TERMINATE THIS AGREEMENT. IN MARCH 2010, SKY REACHED AN AGREEMENT WITH A SUBSIDIARY OF INTELSAT, S.A. TO LEASE 24 TRANSPONDERS ON INTELSAT IS-21 SATELLITE WHICH WILL BE MAINLY USED FOR SIGNAL RECEPTION AND RETRANSMISSION SERVICES OVER THE SATELLITE’S ESTIMATED 15-YEAR SERVICE LIFE. IS-21 SATELLITE IS INTENDED TO REPLACE INTELSAT IS-9 AS SKY’S PRIMARY TRANSMISSION SATELLITE AND IS CURRENTLY EXPECTED TO START SERVICE IN THE FOURTH QUARTER OF 2012. IN JUNE, 2010, THE MEXICAN COMMUNICATIONS AND TRANSPORTATION MINISTRY (“SECRETARÍA DE COMUNICACIONES Y TRANSPORTES”) GRANTED TO THE CONSORTIUM FORMED BY TELEFÓNICA MÓVILES DE MÉXICO, S.A. DE C.V. (“TELEFÓNICA”), THE GROUP AND MEGACABLE HOLDINGS, S.A.B. DE C.V. (“MEGACABLE”), A FAVORABLE AWARD IN THE BIDDING PROCESS FOR A 20-YEAR CONTRACT FOR THE LEASE OF A PAIR OF DARK FIBER WIRES HELD BY THE MEXICAN FEDERAL ELECTRICITY COMMISSION (“COMISIÓN FEDERAL DE ELECTRICIDAD”) OR “CFE”. THE CONSORTIUM, GRUPO DE TELECOMUNICACIONES DE ALTA CAPACIDAD, S.A.P.I. DE C.V., OR “GTAC”, IN WHICH A SUBSIDIARY OF TELEFÓNICA, A SUBSIDIARY OF THE COMPANY AND A SUBSIDIARY OF MEGACABLE HAVE AN EQUAL EQUITY PARTICIPATION, BECAME A BENEFICIARY OF A CONTRACT TO LEASE 19,-OPTIC CAPACITY FROM THE CFE, ALONG WITH THE CORRESPONDING CONCESSION TO OPERATE A PUBLIC TELECOMMUNICATIONS NETWORK. AS CONSIDERATION FOR THE CONTRACT, GTAC PAID PS.883,800. GTAC PLANS TO HAVE THE NETWORK READY TO OFFER COMMERCIAL SERVICES IN THE THIRD QUARTER OF 2011. ANALYSIS OF INVESTMENTS IN SHARES SUBSIDIARIES CONSOLIDATED AUDITED INFORMATION Final Printing NUMBER % COMPANY NAME MAIN ACTIVITIES OF SHARES OWNERSHIP 1 ALEKTIS CONSULTORES, S. DE R.L. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 1 2 CABLESTAR, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 3 CORPORATIVO VASCO DE QUIROGA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 4 DTH EUROPA, S.A. PROMOTION AND DEVELOPMENT OF COMPANIES 5 EDITORA FACTUM, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 6 EDITORIAL TELEVISA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 99.52 7 EN VIVO US HOLDING, LLC PROMOTION AND DEVELOPMENT OF COMPANIES 1 8 FACTUM MAS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 9 GRUPO DISTRIBUIDORAS INTERMEX, S.A. DE C.V. DISTRIBUTION OF BOOKS AND MAGAZINES 10 GRUPO TELESISTEMA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 11 KAPA CAPITAL, S.A. DE C.V. SOFOM E.N.R. PROMOTION AND DEVELOPMENT OF COMPANIES 12 KASITUM, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 13 MULTIMEDIA TELECOM, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 14 MULTIMEDIA CTI, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 15 PROMO-INDUSTRIAS METROPOLITANAS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 16 SOMOS TELEVISA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 17 SISTEMA RADIOPOLIS, S.A. DE C.V. COMMERCIALIZATION OF RADIO PROGRAMMING 18 TELEPARABOLAS, S.L. TV CABLE COMMERCIALIZATION 19 TELESISTEMA MEXICANO, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 20 TELEVISA ARGENTINA, S.A. COMMERCIAL OPERATION OF TELEVISION 21 TELEVISA ENTRETENIMIENTO, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 22 TELEVISA JUEGOS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 23 TELEVISA USA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 49 24 TSM CAPITAL, S.A. DE C.V. SOFOM E.N.R. PROMOTION AND DEVELOPMENT OF COMPANIES ANALYSIS OF INVESTMENTS IN SHARES ASSOCIATES CONSOLIDATED AUDITED INFORMATION Final Printing TOTAL AMOUNT NUMBER % (Thousands of Mexican Pesos) COMPANY NAME MAIN ACTIVITIES OF SHARES OWNERSHIP ACQUISITION BOOK COST VALUE 1 ARGOS COMUNICACION, S.A. DE C.V. OPERATION AND/OR BROADCASTING OF T.V. 2 BROADCASTING MEDIA PARTNERS, INC. PROMOTION AND DEVELOPMENT OF COMPANIES 3 CENTROS DE CONOCIMIENTO TECNOLOGICO, S.A. DE C.V. EDUCATION 4 COMUNICABLE, S.A. DE C.V. CABLE TV TRANSMITION 1 5 COMUNICABLE DE VALLE HERMOSO, S.A. DE C.V. CABLE TV TRANSMITION 1 6 CORPORATIVO TD SPORTS, S.A. DE C.V. COMMERCIALIZATION OF TELEVISION PROGRAMMING 7 DIBUJOS ANIMADOS MEXICANOS DIAMEX, S.A. DE C.V. PRODUCTION OF ANIMATED CARTOONS 8 EDITORIAL CLIO, LIBROS Y VIDEOS, S.A. DE C.V. PUBLISHING AND PRINTING OF BOOKS AND MAGAZINES 9 ENDEMOL LATINO, N.A., LLC COMMERCIALIZATION OF TELEVISION PROGRAMMING 1 10 ENDEMOL MEXICO, S.A. DE C.V. COMMERCIALIZATION OF TELEVISION PROGRAMMING 25 11 GESTORA DE INVERSIONES AUDIOVISUALES LA SEXTA, S.A. COMMERCIALIZATION OF TELEVISION PROGRAMMING 12 GRUPO TELECOMUNICACIONES DE ALTA CAPACIDAD, S.A.P.I. DE C.V. TELECOM 13 OCESA ENTRETENIMIENTO, S.A. DE C.V. LIVE ENTERTAINMENT IN MEXICO 14 TELEVISORA DEL YAQUI, S.A. DE C.V. OPERATION AND/OR BROADCASTING OF T.V. 15 T&V S.A.S.
